Title: To George Washington from James Scott, Jr., 16 February 1775
From: Scott, James Jr.
To: Washington, George



Dr Sir
P[rince] W[illia]m 16th Feby 1775

Cap. Marshall & myself being the persons chosen by our Independent company, to wait on you for the purpose of offering you the command; and my not knowing what day he woud call on me, happened to be from home, which prevented my doing myself that pleasure I expected, being quite unprepared for such a journey, the request of the company & likewise of the

Committee Cap. Marshall will inform you my complets to Mrs Washington self & family concludes me Dr Sir Your Most Obdt

Jas Scott Junr

